Citation Nr: 1402224	
Decision Date: 01/15/14    Archive Date: 01/31/14

DOCKET NO.  10-33 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a paralyzed diaphragm, to include as being secondary to the appellant's service-connected allergies, asthma, and chronic pulmonary tuberculosis with histoplasmosis.

2.  Entitlement to a disability evaluation in excess of 30 percent for a disability categorized as allergies, asthma, and chronic pulmonary tuberculosis with histoplasmosis.   

3.  Entitlement to a total disability evaluation based on individual unemployability due to the appellant's service-connected disorders (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant served on active duty in the United States Air Force from August 1969 to April 1973, from September 1979 to November 1979, and from December 1979 to November 1995.

This appeal to the Board of Veterans' Appeals, hereinafter the Board, arises from a rating decision of July 2009 by the Huntington, West, Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).

During the pendency of this appeal, the scope of the appellant's service-connected chronic pulmonary tuberculosis was expanded to include asthma and allergies.  As such, the appellant's asthma, allergies, and tuberculosis will be discussed as one issue now on appeal, and the appellant's paralysis of the diaphragm will be discussed as the second issue on appeal.

The appellant presented testimony before the undersigned Veterans Law Judge (VLJ) in Washington, DC, in December 2011; a transcript of that hearing was produced and has been included in the claims folder for review.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the undersigned VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Moreover, the appellant has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim and the appellant, through her testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate her claim for benefits.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.

Following a review of the claim, the Board, in February 2013, issued a Decision/Remand.  At that time, the appellant's claim for entitlement to service connection for a paralyzed diaphragm was reopened.  That issue, along with the issue involving an increased evaluation, was then remanded to the RO via the Appeals Management Center (AMC), in Washington, DC, for additional development.  The claim has since been returned to the Board for review.  

Upon reviewing the development since February 2013, the Board finds there has been substantial compliance with its remand instructions with respect to the disabilities now on appeal.  The Board notes that the Court has stated that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall v. West, 11 Vet. App. 268 (1998) violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more than substantially complied with the Board's remand order").  

The AMC was instructed to obtain additional medical evidence with respect to the appellant's claimed disorders.  It has accomplished these tasks.  Following completion of the remand order, the AMC issued a Supplemental Statement of the Case (SSOC) in response to the information obtained.  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with the remand orders).  Thus, the Board will proceed to review and decide the claim with respect to the issues now on appeal based on the evidence that is of record.

The issue of entitlement to an earlier effective date for the assignment of a compensable evaluation for pulmonary tuberculosis has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

In the March 2013 examination report, the examiner suggested that the appellant was unable to work in hot or cold environments as a result of her service-connected lung disorder.  Essentially, the examiner raised the possibility that the appellant may be entitled to a TDIU.  The Court has indicated that entitlement to a TDIU should be considered when it is part of the underlying determination of the appropriate rating to be assigned.  See Rice v. Shinseki, 22 Vet. App. 453 (2009) (per curium).  As the matter of a TDIU has been raised in this case, the Board finds that its jurisdiction in this matter has been triggered.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the appellant's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and it is hereby REMANDED to the AMC.


FINDINGS OF FACTS

1.  The appellant has not been diagnosed with a paralyzed diaphragm at any time during the appeal.

2.  Throughout the rating period on appeal, the evidence shows no more than moderate respiratory disorder; there is no showing of FEV-1 of 40 to 55 percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; at least monthly visits to a physician for required care of exacerbations, or; intermittent (at least three times per year) courses of systemic (oral or parenteral) corticosteroids. 


CONCLUSIONS OF LAW

1.  The criteria for an award of service connection for a disability manifested by numbness, paresthesias, and nerve damage of the right upper extremity, to include as being secondary to the appellant's service-connected disability of the cervical segment of the spine, have not been met.  38 U.S.C.A. §§ 1110, 1111, 1131, 1153, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).

2.  The rating criteria for a disability evaluation in excess of 30 percent for a respiratory disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.7, 4.10, Part 4, Diagnostic Codes 6723 and 6602 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all the evidence in the claims file.  Although there is an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

Also, the Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Veterans Claims Assistance Act of 2000 (VCAA) - Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b)(1) (2013).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Additionally, in Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, letters from the RO and the AMC advised the appellant of the evidence and information necessary to substantiate his service connection, increased evaluation, and TDIU claims, as well as he and VA's respective responsibilities in obtaining such evidence and information.  Communications also informed the appellant of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  Readjudication in May 2013 cured any timing deficiency.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  Thus, no further development is necessary with respect to the duty to notify.

The appellant has been afforded VA examinations over the course of this appeal, the most recent occurring in March 2013.  The results from the examinations are of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  The examination and subsequent report involved a review of the available medical records and the results of actual testing/examining of the appellant.  The Board therefore finds that the medical information is adequate for ratings purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

For the foregoing reasons, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the appellant in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  VA has satisfied its duty to inform and assist the appellant at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the appellant will not be prejudiced as a result of the Board proceeding to the merits of her claims.

Additionally, the Board notes that the appellant also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file, and it is apparent that the RO and AMC reviewed all evidence in the paperless claims file as well.  Therefore, the Board will proceed with review of the appellant's claim based upon all relevant evidence.

II.  Service Connection

A.  Laws and Regulations

The appellant seeks service connection for a paralyzed diaphragm.  Service connection will be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110, 1131 (West 2002).  In order to establish service connection for the claimed disorder, there must be evidence of:  (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Where a chronic disease listed in 38 U.S.C.A. § 1101, is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2013).  When a condition noted during service is not shown to be chronic, or the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2013).  Establishing continuity of symptomatology under § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to establish chronicity of disease or injury in service and, in turn, link current disability to service.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Barr, 21 Vet. App. at 307.  These provisions only apply to listed chronic diseases.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  A chronic disease identified to a compensable degree within one year of service is presumed to be service connected.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).

For disabilities that are not listed as chronic under 38 C.F.R. § 3.303(b) (2013), the only avenue for direct service connection is by showing in-service incurrence or aggravation under 38 C.F.R. § 3.303(a) (2013), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. § 3.303(d).

Service connection is also permissible on a secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) and (b) (2013).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  But when there is aggravation, the veteran is only compensated for the degree of disability (and only that degree) over and above the degree of disability existing prior to the aggravation.  Id.; see also 71 Fed. Reg. 52744-52747 (Sept. 7, 2006).  And irrespective of whether the claim is premised on causation or aggravation, supporting medical nexus evidence usually, though not always, is needed to associate the claimed condition with the service-connected disability.  Jones (Wayne L.) v. Brown, 7 Vet. App. 134 (1994); Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 (1995).

Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to implement the Court's decision in Allen, which, as noted above, addressed the subject of the granting of service connection for the aggravation of a nonservice-connected condition by a service-connected condition.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006); 38 C.F.R. § 3.310(b).

A veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was clearly and unmistakably not aggravated.  See 38 U.S.C.A. §§ 1111, 1132 (West 2002); 38 C.F.R. § 3.304(b) (2013).  A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2013).

"Clear and unmistakable evidence" is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that the "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than that of "clear and unmistakable evidence").  It is an "onerous" evidentiary standard, requiring that the pre-existence of a condition and the no-aggravation result be "undebatable."  See Cotant v. West, 17 Vet. App. 116, 131 (2003) citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).  

To rebut the presumption of soundness, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

If the presumption of soundness is not rebutted, the claim is treated as one for ordinary service connection.  Wagner.

B.  Facts and Discussion

As reported, the appellant has claimed that she now suffers from a paralyzed diaphragm that either began in service or it was caused by or the result of a service-connected disorder.  The record reflects that in October 2006, the appellant submitted a claim to the VA requesting service connection for paralysis of the diaphragm.  In this application for benefits, she stated that the paralyzed diaphragm was a result of not receiving proper treatment for her lung condition. To support her claim, the appellant proffered private medical records showing a diagnosis of said condition. Also of record were the appellant's service treatment records and miscellaneous VA medical treatment reports. Upon review of evidence of record, the RO concluded that service connection could not be granted because the service treatment records did not show complaints of paralysis of the diaphragm.  In other words, since the condition was not shown in service, even if the appellant was now suffering from that disability, service connection could not be granted.

Approximately two years later, the appellant again sought service connection for paralysis of the diaphragm. To support her claim, she proffered statements written by herself and also provided testimony before the Board.  Of particular note are the appellant's assertions concerning the etiology of the current disorder. Specifically, she has averred that her paralyzed diaphragm did not begin in service - instead, the condition resulted from her service-connected pulmonary disorder. In essence, she has claimed that the disability is secondary to chronic tuberculosis, asthma, and allergies, and would not have occurred or would not exist but for the service-connected pulmonary disability.

As noted above, the appellant underwent a VA medical examination in March of 2013.  The examiner noted the following:

History of elevated R hemidiaphragm is documented in C file and has been addressed in previous C & P examinations. . . . 

....

This is a VARO appeals case which requests to determine if veteran has unilateral diaphragmatic paralysis.  She was diagnosed with paralysis of the R hemidiaphragm by sniff test 11 April 2000 but following CXR 200 showed improvement and then more recently was deemed normal on plain CXR.  Complicating this determination is veteran's underlying scoliosis which changes the shape of her thorax. . . . 

	. . . We performed fluoroscopy while the patient took deep inspirations and expirations as well as sudden abrupt inspiration, so-called sniff test.  There was normal diaphragmatic motion on inspiration and expiration as well as sniff maneuver.  There was no evidence of paradoxic motion of the diaphragm. 

Impression:  Normal examination, there was normal diaphragmatic motion.  No evidence of diaphragmatic paralysis noted on this examination.  

In other words, the disability from which the appellant claims that she now suffers therefrom was not diagnosed by the examiner who provided the most recent medical examination.  Moreover, none of the examiners who have examined the appellant since 2005 have diagnosed the appellant as currently suffering from paralysis of the diaphragm.  Although the appellant intimated that additional information would be forthcoming concerning her purported disability, she has not provided any competent medical evidence to show that she currently has paralysis of the diaphragm. 

More specifically, a verifiable diagnosis of a paralyzed diaphragm has not been demonstrated.  Without evidence of a chronic disability, entitlement to service connection may not be established.  The Board finds therefore that there is insufficient evidence to place the evidence in equipoise as to whether the appellant suffers from the claimed disorder related to or caused by her military service or the result of a service-connected disorder or aggravated by service.  On the basis of these findings and following a full review of the record, the Board concludes that the record does not show that the appellant currently suffers from paralysis of the diaphragm related to her military service or a service-connected disorder, and service connection is not warranted.

With respect to the appellant's statements and assertions about her claim, the Federal Circuit has held that lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court indicated that varicose veins was a condition involving "veins that are unnaturally distended or abnormally swollen and tortuous."  Such symptomatology, the Court concluded, was observable and identifiable by lay people.  Because varicose veins "may be diagnosed by their unique and readily identifiable features, the presence of varicose veins was not a determination 'medical in nature' and was capable of lay observation."  Thus, the appellant's lay testimony regarding varicose vein symptomatology in service represented competent evidence.

Also, in Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient is an issue of fact.

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994), supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  See Barr.

The Board does not doubt the credibility of the appellant in reporting that she now suffers from a paralyzed diaphragm.  However, the matter at hand involves complex medical assessments that require medical expertise.  See Jandreau.  The appellant is not competent to provide more than simple medical observations.  She is not competent to provide complex medical opinions regarding the etiology or, more importantly, the actual existence of the claimed disorder.  See Barr.  Thus, the lay assertions are not competent or sufficient to establish an actual disability in this case.

Again, although the appellant is competent in certain situations to provide a diagnosis of a simple condition such as a black eye or varicose veins, she is not competent to provide evidence as to more complex medical questions, such as whether she has an actual disability affecting the diaphragm, and whether the purported condition is related to service, an incident in service, or a service-connected disorder.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  She is capable of claiming that she has pain in her abdomen or that she has difficulty inhaling; however, as a layperson, she is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998).  

Most importantly, though, the appellant has not proven the most fundamental and essential element of this claim - that is, the establishment of current disability.  She has not shown, nor has the medical evidence suggested, that she now suffers from a paralyzed diaphragm.  Absent this proof, she has not made a valid claim.  See Rabideau v. Derwinski, 2 Vet. App. 141 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (Congress has specifically limited entitlement for service-connected disease or injury to cases where such incidents have resulted in disability).  See also Chelte v. Brown, 10 Vet. App. 268 (1997) (a current disability generally means a disability shown by competent medical evidence to exist).

The evidence in this case is not so evenly balanced as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. § 3.102 (2013).  The preponderance of the objective and probative medical and other evidence of record is against the appellant's claim and, as such, her claim must be denied.

III.  Increased Evaluation

A.  Laws and Regulations

Disability evaluations are determined by evaluating the extent to which the appellant's service-connected disabilities affect the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.1 (2013) requires that each disability be viewed in relation to its history and that there be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.2 (2013) requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.7 (2013) provides that, where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.

The regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  While the evaluation of a service-connected disability requires a review of the appellant's medical history with regard to that disorder, the Court has held that, where entitlement to compensation has already been established, and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Id.; Peyton v. Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. §§ 4.1, 4.2 (2013).  With respect to the issue before the Board, the appeal does not stem from a disagreement with an evaluation assigned in connection with the original grant of service connection, and as such, the potential for the assignment of separate, or "staged" ratings for separate periods of time, based on the facts found, are not for consideration.  Fenderson v. West, 12 Vet. App. 119 (1999).  The Board acknowledges that a claimant may experience multiple degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

An evaluation of the level of disability present also includes consideration of the functional impairment of the appellant's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2013).

According to 38 C.F.R. § 4.96, ratings under Diagnostic Codes 6600 through 6817, and 6822 through 6847 will not be combined with each other.  Where there is lung or pleural involvement, ratings under Diagnostic Codes 6819 and 6820 will not be combined with each other or with Diagnostic Codes 6600 through 6817 or 6822 through 6847.  A single rating will be assigned under the diagnostic code which reflects the predominant disability with evaluation to the next higher evaluation where the severity of the overall disability picture warrants such elevation.  Id.

Under Diagnostic Code 6602, a 10 percent evaluation is assigned for bronchial asthma with FEV-1 of 71 to 80 percent predicted, or; FEV1/FVC of 71 to 80 percent, or; intermittent inhalational or oral bronchodilator therapy.  A 30 percent evaluation is assigned for FEV-1 of 56 to 70 percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; daily inhalational or oral bronchodilator therapy, or; inhalational anti-inflammatory medication.  A 60 percent evaluation is assigned for FEV-1 of 40 to 55 percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; at least monthly visits to a physician for required care of exacerbations, or; intermittent (at least three times per year) courses of systemic (oral or parenteral) corticosteroids.  A 100 percent evaluation, the highest available schedular rating, is assigned for FEV-1 less than 40 percent predicted, or; FEV-1/FVC less than 40 percent, or; more than one attack per week with episodes of respiratory failure, or; requires daily use of systemic (oral or parenteral) high-dose corticosteroids or immuno-suppressive medications.  38 C.F.R. § 4.97, Diagnostic Code 6602 (2013).

A note to Diagnostic Code 6602 indicates that in the absence of clinical findings of asthma at the time of examination, a verified history of asthmatic attacks must be of record.  

Additionally, pursuant to 38 C.F.R. Part 4, Diagnostic Code 6604, a 10 percent evaluation is warranted for chronic bronchitis or pulmonary impairment when FEV-1 or FEV-1/FVC is 71-80 percent of predicted, (DLCO (SB)) is 66-80 percent of predicted.  A 30 percent evaluation is warranted when FEV-1 or FEV-1/FVC is 56 to 70 percent of predicted or DLCO (SB) is 56 to 65 percent of predicted.  A 60 percent rating is warranted when FEV-1 is 40 to 55 percent predicted, FEV-1/FVC is 40 to 55 percent, DLCO (SB) is 40 to 55 percent predicted, or maximum oxygen consumption is 15 to 20 ml/kg/min (with cardiorespiratory limit).  A 100 percent evaluation requires FEV-1 less than 40 percent of predicted value; FEV-1/FVC less than 40 percent, DLCO (SB) less than 40 percent predicted, maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), cor pulmonale (right heart failure); right ventricular hypertrophy; pulmonary hypertension (shown by echocardiogram or cardiac catheterization), episode(s) of acute respiratory failure, or the need for outpatient oxygen therapy.

The results of the pulmonary function test used in assigning a disability rating are those after bronchodilation.  See 61 Fed. Reg. 46,723 (September 5, 1996).


B.  Facts and Discussion

A review of the claims folder reveals that a pulmonary function test was accomplished in May 2007.  FVC was 75 percent of predicted (post bronchodilator); FEV1 was 76 percent of predicted (post bronchodilator); FEV1/FVC was 79 (post bronchodilator); and DLCO was 88 percent of predicted.  From these results, a 10 percent disability evaluation was assigned via a rating action that was produced in June 2007.

After the appellant submitted her most recent request for an increased evaluation for her pulmonary disorder, she underwent a VA examination in July 2009.  The examiner reported absent breath sounds noted on the right lower lung fields.  The examiner additionally diagnosed the residuals of pulmonary tuberculosis - chronic with histoplasmosis with chronic cough and shortness of breath that was treated with inhaled bronchodilators.  The appellant had a lack of stamina.  However, there was no indication from the report that she had been treated with steroids or that she had required repeated hospitalizations for the treatment of the lung disorder.  

In conjunction with the examination, the appellant underwent a pulmonary function test in July 2009.  Spirometry suggested "mild restrictive ventilator defect".  FVC was 55 percent of predicted (post bronchodilator); FEV1 was 49 percent of predicted (post bronchodilator); FEV1/FVC was 70 percent of predicted (post bronchodilator); and DLCO was 67 percent of predicted.  

As previously reported, as a result of the Board's Decision/Remand, the appellant underwent a VA pulmonary examination in 2013.   A pulmonary function test was accomplished that produced the following results:

FVC			84 percent predicted
FEV-1			78 percent predicted
FEV-1/FVC		74 percent
DLCO			N/A


The examiner further wrote:

Pulmonary tuberculosis does not contribute any symptoms to the veteran's current respiratory symptoms.

Unilateral hemidiaphragm paralysis is not currently present and does not contribute to current respiratory symptoms.

Asthma contributes to wheezing and shortness of breath with exertion and is responsible for lung symptoms related to airway obstruction and airway irritation.

Allergic rhinitis results in nasal congestion and rhinorrhea.  Noting the veteran's allergy history there is likely a direct correlation with exposure to allergens and activity of the veteran's asthma.

Thoracic scoliosis is significant in this case and likely contributes to this case and likely contributes to any restrictive lung component noted on PFTs through the altered chest wall biomechanics due to thoracic scoliosis.  

....

Asthma impairs exercise tolerance.
Veteran also has inability to work in hot or cold environments.  Cold environments specifically aggravate asthma.  Veteran has difficulty performing physical work or manual labor due to lung disease.  

In conjunction with her claim for an increased evaluation, the appellant provided testimony before the Board.  During that hearing, the appellant stated that she had shortness of breath, along with occasional pain in breathing.  She did not, however, claim that she was using oxygen, was in need of systemic corticosteroids or that she had been hospitalized as a result of her disability.  

Given the above, the Board finds that the preponderance of the evidence is against a claim for an evaluation in excess of 30 percent.  It is clear from the record that the appellant has been using inhalers for the treatment of her disability.  She has also been prescribed medications to combat her allergies when they have flared up.  However, during the appeals period, her respiratory disorder has only been classified as moderately restrictive.  The medical treatment records do not show that the disorder was labeled as severe or manifested by symptoms such as frequent attacks (one or more weekly), marked dyspnea on exertion between attacks (with only temporary relief by medication), impairment of general health, or more than light manual labor (in any environs) precluded.  

Also, an evaluation in excess of 30 percent requires FEV-1 of 40 to 55 percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; at least monthly visits to a physician for required care of exacerbations, or; intermittent (at least three times per year) courses of systemic (oral or parenteral) corticosteroids; or FEV-1 less than 40 percent predicted, or; FEV-1/FVC less than 40 percent, or; more than one attack per week with episodes of respiratory failure, or; daily use of systemic (oral or parenteral) high-dose corticosteroids or immuno-suppressive medications.  See 38 C.F.R. § 4.97, Diagnostic Codes 6602 and 6604 (2013).  There is no evidence of record that suggests or insinuates that the symptoms and manifestations produced by the disability met or nearly approximated these criteria.  Thus, the Board finds that the appellant is not entitled to an evaluation in excess of 30 percent.


IV.  Extraschedular Evaluation

The Board has also considered whether the appellant is entitled to an extraschedular evaluation.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2013).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether an appellant is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a appellant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the appellant's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the appellant's respiratory disorder is inadequate.  A comparison between the level of severity and symptomatology of the disability with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the appellant's disability level and symptomatology.

In short, there is nothing in the record to indicate that this service-connected disability on appeal causes impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the disability rating itself is recognition that industrial capabilities are impaired].  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) (2013) is not warranted.


ORDER

Service connection for a paralyzed diaphragm, to include as being secondary to the appellant's service-connected allergies, asthma, and chronic pulmonary tuberculosis with histoplasmosis, is denied.

Entitlement to a disability evaluation in excess of 30 percent for a disability categorized as allergies, asthma, and chronic pulmonary tuberculosis with histoplasmosis, is denied.   


REMAND

As a result of the Board's Decision/Remand of February 2013, the appellant underwent additional medical testing in March of the same year.  During that examination, the examiner indicated that the appellant would have difficulty working in hot and cold environments as a result of her service-connected pulmonary disorder.  In essence, the question was raised as to whether the appellant should be assigned a TDIU.  In Rice v. Shinseki, 22 Vet. App. 453 (2009) (per curium), the Court held that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the appellant.  The Court further held that when evidence of unemployability is submitted at the same time that the appellant is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Here, the VA examiner has raised the issue of entitlement to a TDIU.  The appellant's claim for the awarding of a TDIU is part of the claim for an increased evaluation and thus a determination must also be made with respect to this claim.  In other words, in light of Rice, the Board concludes that VA must assess the impact of the appellant's service-connected disabilities on her employability. 

The actions identified herein are consistent with the duties imposed by the VCAA.  However, identification of specific action requested on remand does not relieve the AMC of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the action requested, the AMC should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.  Therefore, to ensure that VA has met its duty to assist the claimant in developing the facts pertinent to the claims, the case is REMANDED for the following development: 

1.  The RO/AMC must review the entire claims file and ensure that all notification and development necessary to comply with 38 U.S.C.A. § 5103A (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159 (2013) are fully complied with and satisfied as to the TDIU issue remaining on appeal.  The claims file must include documentation that there has been compliance with the VA's duties to notify and assist a claimant as set forth in the VCAA as specifically affecting the issue on appeal.  The RO/AMC must ensure that it provides to the appellant VCAA notice on the issue of entitlement to a TDIU along with the information as to how she may prevail on her claim for benefits.  A formal application for TDIU should be sent to the appellant.

2.  The RO/AMC shall contact the appellant and ask that she identify all sources of medical treatment received since January 2013 for her service-connected disabilities, and to furnish signed authorizations for release to the VA of private medical records in connection with each non-VA source identified.  Copies of the medical records from all sources, including VA records, (not already in the claims file) should then be requested.  All records obtained should be added to the claims file.  If requests for any private treatment records are not successful, the RO/AMC should inform the appellant of the non-response so that she will have an opportunity to obtain and submit the records herself, in keeping with her responsibility to submit evidence in support of her claim.  38 C.F.R. § 3.159 (2013). 

3.  The RO/AMC shall make arrangements with the appropriate VA medical facility for the appellant to be afforded a general medical examination to determine the nature, severity, and extent of all service-connected and nonservice-connected disabilities.  All indicated tests or studies deemed necessary should be done, and it is requested that the examination be accomplished by a medical doctor.  The claims file, this REMAND, and treatment records must be made available to, and be reviewed by, the examiner in connection with the appropriate examination.  The examiner should perform any tests or studies deemed necessary for an accurate assessment.  The examiner should give detailed clinical findings of any symptomatology found.

Following examination, the examiner should opine whether the appellant's service-connected disabilities taken alone or together, and without consideration of any nonservice-connected disabilities prevent the appellant from being gainfully employed.  The examiner should ascertain and confirm the appellant's prior employment history, to include the extent of any employment by family members and any employment during the course of the appeal.  The examiner should state whether it is at least as likely as not that the appellant has been unable to secure or follow a substantially gainful occupation as a result of her service-connected disorders at any period during the appeal. 

The examiner should be informed of the definition of marginal employment and that "substantially gainful occupation" does not include marginal employment.  The examiner should consider the appellant's level of education, special training, and previous work experience, but not her age or any nonservice-connected disabilities.  The examiner should specifically discuss the assertions made by the VA examiner in March 2013 concerning the appellant's unemployability.  A complete rationale for any opinion expressed and conclusion reached should be set forth in a legible report. 

4.  The RO/AMC should review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the report of examination.  If the requested report does not include fully detailed descriptions of pathology and all test reports, special studies or adequate responses to the specific opinions requested, the specific report must be returned for corrective action.  38 C.F.R. § 4.2 (2013); see also Stegall v. West, 11 Vet. App. 268 (1998). 

5.  After conducting all additional development requested, the RO/AMC should readjudicate the issue on appeal.  If the benefits sought on appeal remain denied, the appellant and her accredited representative should be provided a Supplemental Statement of the Case containing notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  The RO/AMC is reminded that in making a determination as to whether a TDIU may be granted based on extraschedular considerations, that the RO/AMC must fully discuss why, or why not, it is sending the claim to the Director, VA Compensation and Pension.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order.

The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.  The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the appellant is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2013) failure to cooperate by attending the requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


